He thinks:
1. That, unless waived, the fifteen days' notice must be received by the state probation officer personally or for him by his deputy, the deputy commissioner of public welfare, appointed under the provisions of P.L. 445, as amended by sec. 4 of No. 9 of the Acts of 1939.
2. That only such deputy or a deputy probation officer, appointed under the provisions of P.L. 8871, can be designated to investigate and report to the juvenile court.
3. That only the state probation officer, his deputy or the designated deputy probation officer can waive the fifteen days' provision.
4. That the provisions for the appointment of a deputy and deputy probation officers are an implied prohibition of the designation of any other person to have authority to so act.